Citation Nr: 0125814	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cervical spine 
condition, secondary to the veteran's service-connected 
degenerative joint disease (DJD) lumbar spine, post status 
fusion L5-S1.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from November 1987 to 
November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for cervical spine condition, secondary to the 
veteran's service-connected degenerative joint disease (DJD) 
lumbar spine, post status fusion L5-S1.  

In July 2001, a Central Office Board hearing was held before 
the undersigned, who was designated by the Chairman of the 
Board to conduct that hearing pursuant to 38 U.S.C.A. § 7107 
(c) (West Supp. 2001).  

The veteran is not represented in this claim.  

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

The veteran claims, in essence, that service connection is 
warranted for cervical spine condition which he claims was 
caused by his service-connected DJD, lumbar spine.  He 
maintains that, he underwent spinal fusion of the lower back 
while in service and as a result, he began to have neck 
problems.  

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).

Because the RO determined that the veteran's claim was not 
well grounded, and because that is no longer a requirement, 
the case should be remanded for further development and 
consideration by the RO.

Additionally, during his July 2001 Board hearing, the veteran 
testified that his private physician referred him to a 
neurosurgeon, he was examined by the neurosurgeon, underwent 
neck surgery in April 1999, and received followup evaluations 
from the neurosurgeon.  The veteran submitted a copy of the 
referral to the neurosurgeon from his private physician, 
David Delnostro, M.D..  A review of the record reveals a copy 
of the veteran's surgical report from St. Joseph's Hospital 
showing that he underwent posterior cervical decompression 
for cervical spinal stenosis with myelopathy in April 1999.  
Also associated with the claims folder is a letter written in 
support of the veteran's claim by his neurosurgeon, Cliff L. 
Cannon, Jr., M.D., in September 2000.  This letter indicated, 
in pertinent part, that it was Dr. Cannon's opinion that the 
veteran's diagnosed spinal stenosis definitely goes back to 
at least the time of the veteran's lumbar fusion and either 
was not recognized or not diagnosed at that time.  However, 
no medical records from either Dr. Delnostro or Dr. Cannon 
(except for the surgical report) are associated with the 
claims folder.  

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  The 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records from non-Federal or Federal agency or 
departmental custodians.  66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO should inform the veteran of the 
importance of these records and attempt to obtain the 
veteran's records in connection with this claim.  

Further review of the claims folder also showed that the 
veteran underwent VA examination in January 1995, within one 
year of service discharge.  X-ray examination of the cervical 
spine showed slight narrowing of the C4-5 and 5-6 
intervertebral disc spaces and posterolateral spur formation.  
These records show that shortly after service, the veteran 
had definite findings related to his cervical spine.  VA has 
a duty to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  After the RO has 
received the veteran's private records, the veteran should be 
examined and an opinion given as to whether it is at least as 
likely as not that the veteran's cervical spine condition is 
the result of his service-connected DJD lumbar spine status 
post fusion.  Additionally, disability resulting from the 
aggravation of a non-service connected condition by a service 
connected condition is compensable under 38 C.F.R. § 3.310(a) 
(2000).  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
examination for the aforementioned disability should also be 
considered under the provisions of Allen v. Brown.  The 
examiner should also comment on whether the cervical spine 
condition could be directly related to service. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran for the names and 
addresses, and appropriate releases for, 
the treatment records of all private 
physicians who have treated him for his 
cervical spine condition.  The RO should 
attempt to obtain these records, 
specifically those of Dr. Delnostro and 
Dr. Cannon, and associate these records 
with the claims folder.  The RO should 
specifically ask Dr. Cannon if he has 
reviewed the veteran's service medical 
records, including the records of his 
lumbar spine surgery.  Dr. Cannon should 
be asked to provide the medical rationale 
for his opinion as to the etiology of the 
veteran's cervical spine disorder.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(1)).

If any request for private treatment 
records is unsuccessful, notify the 
claimant.  See 66 Fed. Reg. 45,620, 
45,631-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(e)).

2.  The veteran should be accorded an 
appropriate VA examination of his 
cervical spine condition.  The examiner 
should be asked to state a medical 
opinion as to the diagnosis of the 
veteran's cervical spine condition and 
whether it is at least as likely as not 
that the claimed condition is due to, or 
aggravated by, any disease or injury in 
service, including the veteran's service-
connected DJD lumbar spine, status post 
fusion, L5-S1.  The medical rationale for 
any opinion should be stated.

4.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) is completed.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).

5.  The RO should then adjudicate the 
aforementioned claim.  This issue should 
also be adjudicated specifically pursuant 
to Allen v. Brown, 7 Vet. App. 439 
(1995).  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


